Citation Nr: 1448238	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to June 16, 2006 for the grant of service connection for degenerative joint disease (djd)/bursitis of the left hip.  

2.  Entitlement to an initial disability rating in excess of 10 percent for djd/bursitis of the left hip.  

3.  Entitlement to an increased disability rating for left upper thigh trauma with cystic mass to include a scar, rated as noncompensable prior to November 27, 2012.  

4.  Entitlement to an increased disability rating for left upper thigh trauma with cystic mass, to include a scar rated as 10 percent disabling, beginning on November 27, 2012.  

5.  Entitlement to individual unemployablity due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In September 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In August 2012, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  

In an October 2012 decision, the Board denied an effective date earlier than June 16, 2006 for the grant of service connection for djd/bursitis of the left hip. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued a decision in which it vacated that Board decision and remanded the issue to the Board for readjudication consistent with the Court's decision.  

In October 2012, the Board remanded the rating issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  That development completed, those issues have been returned to the Board for appellate consideration.  

In a June 2013 rating decision, the AOJ granted "service connection" for a painful scar of the Veteran's left upper thigh, characterizing the scar as secondary to service-connected disability of the left upper thigh trauma with cystic mass.  Documented in a March 1992 VA examination report is that the Veteran developed a "cyst" following his in-service left thigh injury and it was surgically removed at a VA medical facility in 1985.  The 1992 examination report documents that he had an 8 cm scar of his left upper thigh.  This is the same scar as the 8 centimeter (cm.) long by 0.1 cm. wide (0.8 square centimeters (sq. cm.)) scar found to be painful on examination on November 27, 20123.  

Regardless of the date of "service connection" for the scar, the scar was part and parcel to his left upper thigh trauma with cystic mass disability for which service connection had been established prior to when the Veteran filed his claims for increased ratings on March 23, 2007.  Indeed, the left upper thigh trauma with cystic mass was always to be evaluated based on either the criteria for scars or the criteria for limitation of function due to a skin disability.  This is because the AOJ had initially evaluated the disability under the criteria for benign neoplasms, which in turn directs the rater to rate the disability under the criteria for scars or limitation of function, based on the character of the manifestation.  

When the Veteran requested a higher disability rating for his left upper thigh trauma with cystic mass, he was necessarily seeking the highest rating available for all disability directly resulting from the service-connected condition, whether through one or more separate ratings.  Clearly, the scar resulting from removal of the cystic mass is not a "secondary" condition but is merely a direct manifestation of the left upper thigh trauma with cystic mass disability.  

Based on the above, the Board has jurisdiction to consider the appropriate disability rating for any and all manifestations of his service connected left upper thigh trauma with cystic mass, including the rating for the scar, for all periods on appeal based on his March 23, 2007 claim for an increase and subsequent appeal to the Board of the July rating decision that adjudicated that claim.  

The Board has reviewed both the physical and electronically stored parts of the claims file to ensure a complete review of all evidence of record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA first received the Veteran's claim of entitlement to service connection for a left hip disability on November 1, 1991.

2.  The Veteran was entitled to service connection for djd/bursitis of the left hip, based on the facts found, prior to November 1, 1991.  

3.  The Veteran's djd/bursitis of the left hip has resulted in pain but has never resulted in limitation of motion of the right leg to 45 degrees or less of flexion, 5 degrees or less of extension, adduction to where the Veteran cannot cross his legs, rotation to where the Veteran cannot toe out more than 15 degrees, or any other manifestation.  

4.  The Veteran's left upper thigh trauma with cystic mass has resulted in a 0.8 square centimeters (sq. cm.) painful, superficial, and stable scar during the entire course of his claim and appeal, but has not resulted in any other manifestation, to include limitation of function.  





CONCLUSIONS OF LAW

1.  The criteria have been met for an effective date of November 1, 1991, but no earlier, for the grant of service connection for djd/bursitis of the left hip.  38 U.S.C.A. §§ 5110(a), 5107 (West 2002); 38 C.F.R. § 3.400 (2014).  

2.  The criteria for a rating higher than 10 percent for djd/bursitis of the left hip have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5251-5253 (2014).  

3.  The criteria have been met for a 10 percent rating for left upper thigh trauma with cystic mass to include painful scar, for the period prior to November 27, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7819, 7804 (2014).  

4.  The criteria have not been met for a rating higher than 10 percent for left upper thigh trauma with cystic mass, to include painful scar, for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7819, 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date

The effective date of an award of service connection based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  

November 1977 service treatment records document that the Veteran fell and struck his left leg on a steel beam, injuring his left thigh, knee, and hip.  In April 1978, he sought further treatment for those injuries and was assessed with soft tissue damage to the left thigh and "r/o [rule out] muscular rupture of [left] hip vs. fx [fracture] vs. trochanteric bursitis."  Later that month, the Veteran underwent a service medical examination and his skin was evaluated as "abnormal" because of a "mass" on his left hip.  The examiner recommended a surgical consultation to remove a "probable cyst."  In May 1978, the Veteran was treated for a mass on his left hip and swelling over the left greater trochanter.  He was provisionally diagnosed with "hematoma" and ultimately assessed with a muscle hernia of the left quadriceps. 

Shortly after separation, the Veteran filed a claim for service connection for a "bump on [the] left leg."  In September 1978, an RO granted that claim, awarding him separate noncompensable evaluations for residuals of a left knee laceration and left upper thigh trauma with a cystic mass.  The Veteran did not appeal that decision and it became final.  

On November 1, 1991, VA received claims from the Veteran for service connection for left knee and hip disabilities.  The RO construed these as claims for increased evaluations for his service-connected residuals of a left knee laceration and left upper thigh trauma with a cystic mass.  

In April 1992, the RO denied increased evaluations for his service-connected conditions.  Later that month, the Veteran submitted a typewritten statement in which he asserted that he wished "to reopen my claim for an increased disability evaluation for my service-connected disabilities."  Handwritten above this is "Left hip and knee with traumatic arthritis."  He went on to state "[m]y L. hip and knee has gotten much worse.  Any prolonged sitting, walking, standing, squatting his service-connected conditions had "gotten much worse" and that he now suffered from "left hip and knee [disabilities] with traumatic arthritis."  

In May 1992, the RO continued to deny his claims for increase.  The Veteran did not appeal that decision so that decision became final.  

The AOJ did not explicitly adjudicate a claim of entitlement to service connection for a left hip disability in either the April or the May 1992 decision.  Nor was there an implicit denial of service connection for a left hip disability in either decision.  See Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007 (explaining that "where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim").  

The March 1992 decision did not mention the Veteran's hip and only discussed the history and disability associated with his thigh, knee, neck, spine and ankle.  The decision addressed whether a compensable rating was warranted for service-connected residuals of a left knee laceration and a left upper thigh trauma with cystic mass.  It is clear that the Veteran did not have any idea that service connection had been denied in the March 1992 decision as is evident from what he said in the April 1992 document.  The May 1992 decision did not mention his hip and referred only to the conditions for which service connection had already been established.  A reasonable person would not know if the AOJ had adjudicated a left him service connection claim.  

For these reasons, the November 1, 1991 claim of entitlement to service connection for a left hip disability remained pending following the May 1992 rating decision.  

In March 2007, VA received a claim from the Veteran for service connection for "d[e]bilitating arthritis" of the left hip caused by an in-service injury.  In July 2007, he sought treatment at a VA clinic for tenderness of the left hip during which examination and x-rays showed degenerative changes of the left hip.  In the July 2007 decision on appeal, the RO granted service connection for djd of the left hip and assigned a 10 percent rating effective June 16, 2006 explaining that this was "the date VA records show that condition became worse."  The July 2007 decision was the first AOJ adjudication of his November 1991 claim for service connection for a left hip disability.  

As the November 1, 1991 claim remained pending until the July 2007 question, the next question is when entitlement to service connection for left hip bursitis and djd arose.  This is because regulation requires that the effective date of the grant of service connection must be the later of the date of claim and the date entitlement arose.  

A January 2011, VA examination report documents a diagnosis of traumatic left hip greater trochanteric bursitis and the examiner's opinion that "based on the examination, the interview[,] and the medical records," the veteran suffered an in-service trauma to the left hip "severe enough to result in hemorrhage[,] cyst formation of an organized hematoma that require[d] surgical excision[, and] residual left greater trochanteric bursitis."  The examiner concluded that the Veteran's "[hip] pain and the left greater trochanteric bursitis is directly and causally related to the injury that he ... sustained while on active duty."  

This opinion is sufficient to establish that the Veteran's left hip bursitis, and for that matter, arthritis, manifested during his active service.  Thus, the date entitlement arose for service connection for left hip bursitis and djd was prior to when the Veteran filed his claim November 1, 1997.  The later of the date of receipt of is claim and the date entitlement arose is therefore November 1, 1997.  As such, the appeal must be granted and an effective date of November 1, 1997 assigned for service connection for left hip djd/bursitis.  

The Board has not ignored the Veteran's testimony during the September 2008 and August 2012 hearings that he feels that service connection should be in 1987.  

During the September 2008 hearing he alleged that he filed his claim in 1987.  During the August 2012 hearing he based the 1987 date as the date that he underwent an operation.  

Based on a total review of the record, the Board finds that the Veteran is incorrect as to his assertion that he filed a claim of entitlement to service connection in 1987.  The only claim for VA disability compensation filed by the Veteran prior to November 1, 1991 was his claim for service connection received by VA in August 1978.  Although private treatment records dated in 1987 are of record, those were received after November 1, 1991.  

In summary, the Board concludes that the criteria have been met for the grant of service connection for left hip djd/bursitis effective November 1, 1991, but no earlier.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  




      Djd/Bursitis Left Hip

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  The hip is considered to be a major joint.  38 C.F.R. § 4.45(f).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The AOJ evaluated the Veteran's left hip djd/bursitis disability under the criteria for limitation of flexion of the thigh, found at 38 C.F.R. § 4.71a, Diagnostic Code 5252.  The Board has considered all limitation of motion criteria and finds no other criteria applicable as the Veteran has never had fracture, malunion, ankylosis, or flail joint involving his left hip.

Limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating, limitation to 30 degrees warrants a 20 percent rating, limitation to 20 degrees warrants a 30 percent rating, and limitation to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of extension of the thigh to 5 degrees or less warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Limitation of rotation of the thigh, such that the person cannot toe out more than 15 degrees, or limitation of adduction of the thigh such that the person cannot cross his or her legs, warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Limitation of abduction of the thigh such that motion is lost beyond 10 degrees warrants a 20 percent evaluation.  Id.

Other than the service treatment records, the only mention of the Veteran's left hip disability prior to March 2007, is the Veteran's claim in November 1991 that he injured his hip during service and his statement in April 1992 that his left hip and (then service-connected knee disability) had gotten worse and any prolonged sitting, walking, standing, squatting or kneeling caused him severe arthritis pain.  He repeated this in the March 2007 statement in that he said he had debilitating pain from arthritis of his left hip.  The service treatment records document only that he fell on his left hip in November 1977 with resultant swelling and pain.  

A June 2007 hip x-ray study yielded findings of minimal degenerative changes of the left hip.  July 2007 treatment notes document the Veteran's report of some left hip pain and that his left hip was tender.  A January 2008 MRI study of his left hip yielded an impression of no acute pathology; findings were essentially negative.  

An April 2008 VA examination report documents the Veteran's report that he had frequent daily intermittent pain in his left hip with prolonged sitting, standing, and walking.  He denied swelling or locking of the hip or additional weakness or restricted range of motion of the hip with flare-ups.  

Physical examination revealed no redness, swelling, heat, or deformity in the hip region.  Range of motion of the left hip was extension to 0 degrees without pain, flexion to 90 degrees with pain at 80 degrees, abduction to 40 degrees with pain at 40 degrees, and external rotation to 20 degrees with pain at 20 degrees.  The examiner stated that there was no additional weakness, fatigability, incoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance involving the left hip.  

VA again examined the Veteran's left hip in October 2008.  During the examination the Veteran reported that he has pain in his knees and left hip if he is on his feet for more than two hours.  The report states that he had a lipoma removed from his left hip.  The Board notes that the lipoma was removed from his left upper thigh, as documented in March 1992 surgical rating examination report.  Service connection has been granted for that disability and is addressed further along in this decision.  

The examiner also stated that the Veteran's bilateral knee problems along with his left hip problem significantly affected his employability and his daily activities.  The examiner stated that there had been on significant flare-ups.  

In his March 2009 substantive appeal, the Veteran disagreed with the examiner's statement that there were no flare-ups.  He stated that he had made many trips to emergency rooms at VA facilities, referred to June 2006, and stated that he was given pain medication.  June 2009 radiology studies showed a normal left hip.  

The preponderance of evidence up to this point is against a finding that his left hip disability approximated the criteria for higher than a 10 percent rating.  Although the Veteran reported pain, the range of motion findings show that his pain did not result in functional loss.  This is because the onset of pain, where it was present, was at or very near, the endpoints of the various ranges of motion and at a point well past where a compensable rating is assigned for limitation of motion.  The Veteran experienced pain, but the pain did not result in loss of normal excursion, strength, coordination or endurance.  

The Board has not ignored the Veteran's report that he has flare-ups.  The flare-ups that he has, however, based on a total review of all records, are increased pain, not increased limitation of function caused by pain.  For example, he reported to the VA emergency room in November 2008 with a report of pain of 4 weeks duration.  He was found to have joint stiffness but on physical examination had no pain on internal or external hip rotation.  He was prescribed naproxen and prednisone.  

Another example is found in October 2007 nursing notes:  At that time the Veteran requested a steroid shot in the left hip because he had increased pain since recently walking more.  Although the Veteran has exacerbations of his left hip pain, the evidence tends to show that this does not result in additional functional loss, providing no basis for a higher evaluation.  

During the August 2012 hearing before the undersigned, the Veteran testified to the effect that his left hip djd/bursitis results in pain.  He also testified that if he has a lot of activity he gets leg muscle spasms

VA provided an examination of his hip and thigh again in November 2012.  The examiner indicated review of the claims file and provided a history of the Veteran's disabilities.  Left hip flexion was measured as 125 degrees or greater with painful motion beginning at 125 degrees or greater.  Left hip extension was measured as greater than 5 degrees with painful motion beginning at greater than 5 degrees.  Abduction was not lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  

Importantly, following three repetitions of the maneuvers, all motion testing results were unchanged.  The Veteran did not have additional limitation in range of motion of the hip or thigh following repetitive-use testing.  

The examiner reported that the Veteran does have functional loss of the hip and thigh and indicated that this functional loss was limited to pain on movement.  The examiner did so by checking only that option from numerous options that essentially reflect the DeLuca factors (i.e., those factors found at 38 C.F.R. § 4.40 and 4.45 such as excess fatigability and incoordination).  Strength findings were the same for the left hip and the right hip.  Both were 3/5, which is active movement against gravity (5/5 is defined as normal strength).  The examiner indicated that the Veteran did not have ankylosis or malunion, nonunion, flail hip joint, or leg length discrepancy with regard to his left hip.  The examiner also indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the diagnosis section of the report.  As to assistive devices, the examiner noted that the Veteran constantly used a cane.  The examiner indicated that he used the cane for pain of his left hip.  Also noted was that there had been numerous MRIs of his left hip, the last in December 2011 that showed normal left hip.  As to functional impact, the examiner indicated that the Veteran's hip and thigh condition impacted on his ability to work reporting that he had last worked in 2005 as a truck driver and that the Veteran reported that he had to quit because of pain in his knees, hips and back.  

This examination report, overall, is evidence against assigning a higher rating for the Veteran's left hip disability.  To the extent that the Veteran alleges that he cannot secure and follow a substantially gainful occupation due to his left hip disability, the Board is remanding the TDIU issue to the AOJ for further development.  As to the proper schedular rating under the diagnostic codes for rating his hip disability, this examination report shows that his disability does not approximate a higher rating under any applicable criteria.  

In that examination report, the examiner noted that the Veteran had a scar of his left hip that was not painful, unstable, or greater than 6 square inches (39 sq. cm.).  As already explained, he has one scar and it is of the upper thigh.  Given the anatomical location it is not unexpected that the scar would be described as of the hip.  As the scar is part of the thigh disability the Board addresses it in the section addressing the thigh disability.  

Also reviewed by the Board are records obtained from the Social Security Administration (SSA) associated with the Veteran's claim of entitlement to social security disability benefits.  Those records mainly have to do with the Veteran's right leg, low back, and wrist disabilities.  The Veteran reported that he last worked as a truck driver in September 2006 and that he was "unable to perform work duties because I cannot sit for a long period of time without having severe pain in my leg and back; cannot have my right leg in a bent position for long periods of time without having numbness in the leg; and have arthritis in both of my wrists.  Impairments are listed as degenerative disc disease, nerve root impairment, and knee deterioration.  The SSA records do not provide evidence that the rating for the Veteran's left hip disability should be increased.  To some extent, it provides evidence against this claim.

For the reasons stated above, the Board concludes that the preponderance of evidence is against the Veteran's claim for a higher rating for his left hip disability for any period on appeal.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

      Left Upper With Cystic Mass to Include a Scar

Service connection was established for left upper thigh trauma, with mass, cystic, in a September 1978 rating decision.  At that time, a noncompensable rating was assigned under the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7819.  Those criteria provide that benign skin neoplasms are to be rated as scar, disfigurement of the head, face, or neck, or impairment of function.  A June 2013 rating code sheet lists two service connected disabilities, left upper thigh trauma with cystic mass, rated noncompensable since June 1978, and rated under Diagnostic Code 7819 as well as scar, painful associated with left upper thigh trauma with cystic mass, rated as 10 percent from November 27, 2012, under Diagnostic Code 7804.  

Diagnostic Code 7804 provides the criteria for rating painful or unstable scars.  This is one of the ways of rating the benign skin neoplasm as provided at Diagnostic Code 7819.  These are two listings on that code sheet that are for the same disability.  The Veteran had not had the mass removed in 1978 when service connection was granted.  In a March 1992 confirmed rating decision, the AOJ referred to an examination report from that same month stating that the Veteran had an 8 cm scar on the left thigh consistent with removal of a previous subcutaneous mass.  Here, the Board notes that an 8 cm by 0.1 cm scar has an area of 0.8 sq. cm.

One or two painful scars are assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7802 provides that a 10 percent rating is to be assigned for superficial nonlinear scars of other than the head, neck, or fact, where the scar affects an area or areas of 929 sq. cm. (144 sq. in.) or more.  38 C.F.R. § 4.118.  Disabling effects not considered in a rating provided under Diagnostic Codes 7802 or 7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

An April 2008 examination report documents that the Veteran had a surgical scar just inferior to the left hip region and more in the proximal lateral thigh region.  The examiner stated that the scar was intact with localized tenderness.  He explained that the Veteran had a soft tissue injury during service that resulted in a soft tissue mass that was eventually excised.  This tends to show that the Veteran's scar was painful as of April 2008, but resulted in no other impairment.  

During the September 2008 DRO hearing, the Veteran reported that his thigh scar is painful.  He also reported that due to his symptoms he changed his career to that of a truck driver.  

An October 2008 examination report documents that the scar was well healed, not depressed, and without skin breakdown or drainage.  There is no mention of whether the scar was painful.  The examiner stated that there was no significant impairment with muscle function with regard to the scar.  

During the August 2012 hearing before the undersigned, the Veteran reported that his actual scar of the left thigh was not painful but rather the area underneath the scar was painful.  He expressed concern that the mass that had been removed was returning.  He testified that he could not sleep on his left side because of the resulting pain and could not engage in prolonged walking.  

A thigh examination was conducted in November 2012, including a scar examination.  The examination report documents that the Veteran had a one 0.8 sq. cm. surgical scar of the left upper quadriceps region of the lateral thigh.  The examiner provided findings that the scar was superficial, stable, without related muscle damaged, and did not result in limitation of function or have an impact on the Veteran's ability to work.  The examiner noted the Veteran's report that the scar was painful on examination.  

The preponderance of evidence shows that the Veteran has had one manifestation of his left thigh disability, a painful but stable, superficial, 0.8 sq. cm. scar that results in no manifestation other than that due to pain.  Even if the Veteran is accurate in his description that what is painful is not the actual scar, but the area underneath, the scar, it does not change the outcome of this appeal.  This is because the impairment resulting from his left thigh disability is pain and whether it is the scar or the area underneath the scar, the rating is the same because Diagnostic Code 7819 specifically directs the rater to rate benign skin neoplasms based on the criteria for scars; i.e., even if there is not an actual scar, and because the preponderance of evidence shows that the Veteran s disability does not affect the underlying muscle.  

This disability - pain due to the scar or its equivalent - has been present during the entire course of the Veteran's claim and appeal.  The entire rating period is on appeal.  Therefore the Board concludes that the 10 percent rating is warranted for all periods on appeal.  As such, a 10 percent rating is granted for the period prior to November 27, 2012.  The area affected is clearly less than the 929 sq. cm. necessary for a rating under Diagnostic Code 7802.

The preponderance of evidence is against a finding that the criteria for a higher rating have been approximated for any period on appeal.  Although the Veteran reports that he cannot walk for long periods due to disability, and that he has muscle spasms if he has a lot of activity, the findings from the examination reports tend to show that his left thigh disability does not result in more than the equivalent of a painful scar.  This is because the examiners specifically stated either that the disability did not impact on his muscle function or that it did not result in limitation of function or have an impact on the Veteran's ability to work.  These objective results the Board finds more probative than the Veteran's description of his disability, including his report that he changed jobs in the past because of his left thigh disability.  

It is noted that the Veteran has other nonservice-connected disabilities, for example of his spine.  The examiners are in a better position, due to their expertise, to determine if the left thigh disability results in functional loss than is the Veteran who experiences the effects of all of his disabilities, service-connected or not, at the same time.  For these reasons, a rating higher than 10 percent for any period on appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average impairment in earning capacity.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Veteran's left thigh and left hip disabilities manifest only as pain.  The rating schedule provides for the Veteran's symptoms in that Diagnostic Code 7804 provides for a rating for painful scars or their equivalent and 38 C.F.R. § 4.40, § 4.45, and § 4.59, must be considered in rating joint disabilities.  The evidence does not show that his pain exceeds that for which the rating schedule contemplates.  The Board has considered the report that the Veteran uses a cane due to his disabilities.  The use of the cane however is not a symptom.  Rather it is a way that the Veteran compensates or addresses his symptom.  In short, the rating schedule contemplates the disability level and symptoms of the Veteran's disabilities on appeal.  

The second Thun element is also not met.  Although one examiner stated that the Veteran's left hip disability impacted on his ability to work and the Veteran reported that he changed jobs because of his thigh disability, this not marked interference with employment as the Veteran reports not being employed during the course of his claim and appeal.  Rather, his reports raise a claim of entitlement to a TDIU, which is addressed in the Remand section of this document.  He has not been hospitalized for either disability during the course of his claim and appeal.  There are no other factors present in this case that are similar to the two examples provided at 38 C.F.R. § 3.321(b).  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The only disability for which service connection has been established besides the left hip and left thigh disabilities is residuals of a left knee laceration, rated as noncompensable.  The record shows that he is properly compensated for all of his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his hip, thigh, and/or knee disability so as to make the disability picture of the hip or thigh exceptional or unusual.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration. 

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2007 and May 2008.  To the extent that the May 2008 notice post-dated the initial unfavorable adjudication by the RO, the timing defect was cured because the Veteran had a meaningful opportunity to participate in the processing of his claim after the later notice letter was sent and the AOJ readjudicated the claims as recently as in a June 2013 Supplemental Statement of the Case.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the SSA.  VA provided relevant examinations in October 2008 and November 2012.  Those examinations show that the examiners considered the history of the Veteran's disabilities, provided detailed descriptions of the disabilities, and provided sufficient analysis where applicable.  The examinations were therefore adequate.  

In the October 2012 Remand, the Board directed the AOJ to obtain the Veteran's SSA disability medical records and to provide examinations as to the service connected left upper thigh trauma, with residual scar, and bursitis of the left hip.  As already indicated, the AOJ completed these directives.  There has been substantial compliance with the October 2012 Board Remand.  See Stegall v. West, 11 Vet. App; 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

An effective date of November 1, 1991 is granted for service connection degenerative joint disease djd/bursitis of the left hip.  

Entitlement to an initial disability rating in excess of 10 percent for djd/bursitis of the left hip is denied.

A 10 percent disability rating is granted for painful scar associated with left upper thigh trauma with cystic mass for the period prior to November 27, 2012, subject to the laws and regulations for payment of monetary benefits.  

Entitlement to a disability rating greater than 10 percent left upper thigh trauma with cystic mass, to include for associated painful scar, is denied.  




REMAND

The issue of TDIU has been raised by this record.  A remand is necessary in this case so that VA can obtain an expert opinion with regard to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation, and thus entitled to a TDIU.  

An April 2008 VA examination report documents that the Veteran reported.  He reported that he is unemployed because of physical problems; he did not report that his hip was part of the reason for unemployment.  The November 2012 examination report documents the Veteran's report that the reason he stopped working was because of pain, to include in his hip.  SSA records document that the reason the Veteran gave for not being able to work was severe pain and numbness in his right leg, pain in his back, and arthritis of both wrists.  However, he also indicated that his physical limitations included severe pain in his hip (as well as other nonservice-connected joint disabilities).  

Service connection is in place for degenerative joint disease djd/bursitis of the left hip, left upper thigh trauma with cystic mass - including the scar associated with this condition, and residuals of a left knee laceration.  The Board does not have sufficient evidence before it to decide the impact of the left knee laceration on the Veteran's employability.  

Furthermore, the AOJ has not yet considered whether all of his service-connected disabilities render the Veteran unemployable.  It would therefore be improper for the Board to address the TDIU issue in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran with regard to substantiating a claim of entitlement to a TDIU.  

2.  Ensure that the Veteran is scheduled for an examination to determine if his service connected disabilities render him unable to secure and follow a substantially gainful occupation.  

The claims file must be provided to the examiner and the examiner must annotate the examination report as to whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities alone (which, at present, are degenerative joint disease djd/bursitis of the left hip, left upper thigh trauma with cystic mass - including the scar associated with this condition, and residuals of a left knee laceration) render him unable to secure and follow a substantially gainful occupation.  

The examiner must provide a rationale for any opinion rendered.  

3.  After the above development, and any other actions deemed necessary by the AOJ, is completed, adjudicate the TDIU issue.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


